DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.

Information Disclosure Statement
The information disclosure statement filed 02/25/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the citation number “1” for U.S. Patent Application Publication of the information disclosure statement filed 02/25/2021 is not a complete publication number, and therefore the examiner is unable to review the cited reference. It has been placed in the application file, but the information referred to therein concerning citation number “1” has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The indicated allowability of claims 8-15 is withdrawn in view being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Rejections 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention follow.
Claims 8 and 15, taking claim 8 as exemplary, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, both claim 8 and claim 15 specify, taking claim 8 as exemplary, “and generating an analytics model, by the processor, based on a selection of features from, based on a defined first set of features, the features hierarchy,” (emphasis added by the examiner). It is unclear if the features hierarchy is being generated independently, or if it is part of the selection of features for generating an analytics model, or something else. Therefore, the claims 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and the features hierarchy” in relation to the generating an analytics model or something else.
For the purposes of this office action “the features hierarchy” is interpreted as being separate from the analytics model generation.
Dependent claims 9-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for containing the same indefinite claim language of independent claims 8 and 15 upon which claims 9-14 and 16-20 depend.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As per claim 1: 
Though Kupershmidt et al., (US 2013/0166599 A1), part of the prior art made of record, teaches a feature hierarchy and feature sets of a domain in paragraph [0059] through the use of feature sets that are part of a particular hierarchy with the use of a knowledge base.
Though Chenthamarakshan et al., (US 2012/0185415 A1), part of the prior art made of record, teaches the use of feature combinations with the use of a domain with the minimizing of error in paragraphs [0031] and [0034] through the use of feature sets of a domain to optimally classify and minimize error of a classification model.
Though Moskovitch et al., (US 2009/0300765 A1), part of the prior art made of record, teaches determining a number of features to include while maintaining accuracy in paragraph [0056] by determining an optimal number of features to include for a training set that results in the highest detection accuracy.
The primary reason for marking of allowable subject matter of independent claim 1, in the instant application, is the combination with the inclusion in these claims of the limitations of a method comprising:
“defining, based on a defined first set of features, a second set of features based on an application of a set of domain knowledge data to the first set of features; and
generating an analytics model based on a selection of features from a features hierarchy generated based on relationships between features of the first and second sets of features, wherein the analytics model includes features from the first and second sets of features while maintaining a defined accuracy value.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach a features hierarchy, determining features, and maintaining accuracy, it does not teach a second set of features based on an application of a set of domain knowledge data to a first set of features and generating an analytics model based on a selection of features from a features hierarchy generated based on relationships between features of the first and second sets of features while maintaining a defined accuracy value.
Dependent claim(s) 2-7 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 1 upon which claims 2-7 depend.

Claim 8-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of would be
Though Kupershmidt et al., (US 2013/0166599 A1), part of the prior art made of record, teaches a feature hierarchy and feature sets of a domain in paragraph [0059] through the use of feature sets that are part of a particular hierarchy with the use of a knowledge base.
Though Chenthamarakshan et al., (US 2012/0185415 A1), part of the prior art made of record, teaches the use of feature combinations with the use of a domain with the minimizing of error in paragraphs [0031] and [0034] through the use of feature sets of a domain to optimally classify and minimize error of a classification model.
Though Moskovitch et al., (US 2009/0300765 A1), part of the prior art made of record, teaches determining a number of features to include while maintaining accuracy in paragraph [0056] by determining an optimal number of features to include for a training set that results in the highest detection accuracy.
The primary reason for marking of would be allowable subject matter of independent claims 8 and 15, in the instant application, is the combination with the inclusion in these claims of the limitations of a system and computer program product comprising:
“a defining module configured to define, based on a defined first set of features, a second set of features based on an application of a set of domain knowledge data to the first set of features; a generating module configured to generate an analytics model based on a selection of features from a features hierarchy generated based on relationships between features of the first and second sets of features, the features hierarchy, wherein the analytics model includes a highest number of features of the second set of features while maintaining a defined accuracy value.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach a features hierarchy, determining features, and maintaining accuracy, it does not  teach a second set of features based on an application of a set of domain knowledge data to a first set of features and generating an analytics model based on a selection of features from a features hierarchy generated based on relationships between features of the first and second sets of features wherein the analytics model includes a highest number of features of the second set of features while maintaining a defined accuracy value.
Dependent claim(s) 9-14 and 16-20 are marked as would be allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 8 and 15 upon which claims 9-14 and 16-20 depend.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138.  The examiner can normally be reached on M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124